ALL-SOLID-STATE BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       March 4, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/27/2019 was considered by the examiner.

Drawings
4.	The drawings were received on 12/27/2019.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 & 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato US 2018/0233711.
 	As to Claim 1, Kato discloses an all-solid-state battery comprising a battery laminate composed of two or more battery units (see abstract and for instance figure 1b).  Each of which comprises a cathode comprising a cathode current collector layer (positive electrode and current collector) and a cathode layer [0015].  An anode (negative electrode) comprising an anode (negative) current collector layer and an anode layer [0015], and a solid electrolyte layer disposed between the cathode layer and the anode layer [0027].  Wherein a width of the anode (negative) layer (2) is larger than a width of the cathode layer (4) (see figure 1b).  Wherein the anode current collector layer comprises an anode current collector layer protrusion protruding (1a) in plane direction at any one side of the battery laminate (see figure 1b).  Wherein the cathode current collector layer comprises a cathode current collector layer protrusion  (5a) protruding in plane direction at any one side of the battery laminate (see figure 1a); and wherein the battery laminate comprises side surface fixing portions composed of a resin (laminated film 21), in at least any one of a peripheral portion including side surfaces of the anode current collector layer protrusion at both adjacent sides of an anode current collector layer protrusion side of the anode current collector layer (see 

 	As to Claim 3, Kato discloses the all-solid-state battery according to Claim 1, wherein, for at least one of a group of the anode current collector layers and a group of the cathode current collector layers, at least two of the protrusions of the at least one of the group of the current collector layers, the at least two protrusions facing each other in the laminating direction of the battery laminate (see figure 1a), comprise a current collector layer attaching portion containing a resin (see figure 2b [0016-0024]), in at least a part of a predetermined region of the protrusions (figure 2b), and wherein the at least two protrusions are attached through the current collector layer attaching portion in a manner that allows them  (intended use) to be bent using the region as a bending starting point (see figures 2b & 2e).  
 	With respect to claims 3, the intended use of the instantly claimed apparatus is noted, however, the intended use does not patentably distinguish said claimed apparatus over prior art.  The intended use of the claims does not structurally limit the apparatus.  In addition, the prior art apparatus is capable of performing the desired function (being bent).
 	As to Claim 4, Kato discloses an all-solid-state battery comprising a battery laminate composed of two or more battery units (see figures 1a & b), each of which comprises a cathode (positive) comprising a cathode (positive) current collector layer (5a) and a cathode (positive) layer (4), an anode comprising an anode (negative) current collector layer (1a) and an anode (negative) layer (2), and a solid electrolyte 

 	With respect to claims 4, the intended use of the instantly claimed apparatus is noted, however, the intended use does not patentably distinguish said claimed apparatus over prior art.  The intended use of the claims does not structurally limit the apparatus.  In addition, the prior art apparatus is capable of performing the desired function (being bent).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2018/0233711 in view of Tanaka US 2014/0079992.
 	As to Claim 2, Kato discloses the all-solid-state battery according to Claim 1, wherein, for at least one of a group of the anode (negative) current collector layers and a group of the cathode (positive) current collector layers, at least one of the protrusions of the at least one of the groups of the current collector layers (see for instance figure 2b).

 	Kato is silent regarding a current collector layer reinforcing portion comprising a reinforcing material, in at least a part of a predetermined region of the protrusion.  

 	However, Tanaka discloses an all-solid-state-battery (see abstract) where the current collector (11) protrudes from the cathode and anode layers (see figure 2b).  A reinforcing layer is disposed between the end of the electrode active layers and the surface of the current collector (shown as 14 in figure 2b) [0024].

 	It would have been obvious to one having ordinary skill in the art at the time of the invention to require a current collector layer reinforcing portion comprising a reinforcing material, in at least a part of a predetermined region of the protrusion motivated to prevent a short circuit [0011].
 
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

8.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mori et al. US 2018/0226652 & Suzuki US 2019/0190073 teach all-solid-state- batteries with current collectors.  Mori & Suzuki may be used in future rejections as the current collectors could be construed as being reinforced.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727